Broyles, O. J.
1. A motion was made by the defendant for a continuance of the case, based upon the absence of Mrs. Rrankie Barrow, a material witness for the defense. Upon the hearing of the motion it was shown that the case had been pending in court for three or four years, and *157had been theretofore continued three times because of the absence of the same witness, Mrs. Frankie Barrow. It is apparent that the court did not abuse its discretion in denying the motion.
Decided November 13, 1934.
Gordon Gann, Smith & Millican, for plaintiff in error.
2. Special grounds 2, 3, 4, and 5 of the motion for a new trial, complaining of rulings upon the admissibility of evidence, are without substantial merit and show no cause for a reversal of the judgment.
3. The alleged newly discovered evidence, as frankly admitted in the brief of counsel for the plaintiff in-error, “is cumulative” and “is not newly discovered testimony in the sense and rule laid down by the Code.” It follows that the grounds of the motion for a new trial based upon the alleged newly discovered evidence are without merit.
4. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


MacIntyre and Queiry, JJ., concur.